ACCEPTED
                                                                                                 01-15-00003-cv
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             2/4/2015 5:51:44 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                          CLERK

                                    NO. 01-15-00003-CV

                                                                            FILED IN
             COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS AT HOUSTON
                                                                  1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                2/4/2015 5:51:44 PM
                 IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY
                                                                CHRISTOPHER A. PRINE
                                                                        Clerk



 Original Proceeding from William Howard and Charlene Howard v. Allstate Fire and Casualty
  Insurance Company and Lisa Graves; Cause no. 14-DCV-215228; in the 434th District Court,
                                  Fort Bend County, Texas



                 RESPONDENT’S MOTION TO EXTEND TIME FOR RESPONSE



TO THE HONORABLE COURT OF APPEALS:

      Respondents, William Howard and Charlene Howard, file this Motion to Extend their

time to file a response brief to the Realtor’s Petition for Writ of Mandamus. Mr. and Mrs.

Howard show the Court as follows:

                                            I.

      1.     The Court has requested that any response to Petitioner’s Writ of Mandamus be

filed on or before February 5, 2015. Respondents intend to file a response but respectfully

request an additional 30 days to file the response. The undersigned counsel just finished a

week long federal bench trial and he has numerous other depositions scheduled for an

upcoming trial. The undersigned counsel has been assigned to trial on February 17, 2015 in

Cause no. 2012-54418; Marvin Stoxstell v. Union Pacific Railroad Company, Vulcan Materials

Company and Diamond K Services, Inc., in the 55th District Court, Harris County, Texas. The


                                            1
additional time to respond will allow the undersigned counsel to adequately address the issues

raised in the petition for mandamus.

        2.     The requested continuance of the response due date is not requested for

purposes of delay, harassment or any improper purpose. It is requested so that justice may be

done.

        3.     The undersigned attorney and Realtor’s counsel conferred regarding their

opposition to this motion, if any. At the time of the filing of this motion, it is unknown whether

Realtor is opposed.

        WHEREFORE, PREMISES CONSIDERED, Respondents, William and Charlene Howard,

respectfully request that the Court GRANT the requested relief and reset the due date for a

response to the Petition for Mandamus for a date 30-days beyond the current due date of

February 5, 2015, and grant Respondents all further relief, to which they may be justly entitled.

                                       Respectfully submitted,


                                       BY: /s/ Mario A. Martinez
                                       Mario A. Martinez
                                       The Law Offices of Mario A. Martinez, PLLC
                                       State Bar No.24013110
                                       23123 Cinco Ranch Blvd., Suite 208
                                       Katy, Texas 77494
                                       281-665-7924
                                       281-665-7929 fax
                                       www.yourtexaslawyer.biz
                                       mario@yourtexaslawyer.biz
                                       COUNSEL FOR RESPONDENTS




                                                 2
                                   CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing instrument was served upon the
attorneys of record of all parties to the above cause on this 4th day of FEBRUARY, 2015 pursuant
to the Texas Rules of Civil Procedure and Texas Rules of Appellate Procedure.


                                                   /s/ Mario A. Martinez
                                                   Mario A. Martinez




                                               3